Citation Nr: 0800081	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, status post arthroscopic surgery, right knee, 
prior to March 20, 2007. 

2.  Entitlement to a rating in excess of 20 percent for 
residuals, status post arthroscopic surgery, right knee, from 
March 20, 2007. 

3.  Entitlement to a rating in excess of 10 percent for 
residuals, status post arthroscopic surgery, left knee, prior 
to March 20, 2007. 

4.  Entitlement to a rating in excess of 20 percent for 
residuals, status post arthroscopic surgery, left knee, from 
March 20, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
December 2001.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2003 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
denied the veteran's claims for compensable ratings for right 
and left knee strain.  He perfected a timely appeal to that 
decision.  By a rating action in November 2004, the RO 
assigned a 10 percent rating for right knee patellofemoral 
syndrome and left knee patellofemoral syndrome, each, 
effective March 5, 2003.  Subsequently, in April 2007, a DRO 
decision recharacterized the disability as residuals, status 
post right knee arthroscopic surgery and status post left 
knee arthroscopic surgery, each evaluated as 20 percent 
disabling, effective March 20, 2007.  

The Board notes that, in his substantive appeal (VA Form 9), 
received in August 2004, the veteran requested a personal 
hearing by videoconference at the local RO.  The hearing was 
scheduled to be conducted at the San Diego, California RO on 
October 3, 2007; however, the veteran failed to report to the 
scheduled hearing.  As the record does not contain further 
indication that the veteran or his representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's requests for a hearing to be withdrawn.  38 
C.F.R. § 20.704.  


FINDINGS OF FACT

1.  Prior to March 20, 2007, the service-connected right knee 
disability rated as patellofemoral syndrome was shown to have 
been manifest by pain and the necessity for a knee brace, but 
generally normal range of motion with no demonstrated 
instability.  

2.  From March 20, 2007, the right knee disability has been 
manifested by complaints of severe pain, flexion from 0 to 90 
degrees, with pain at 70 degrees, full extension with pain at 
30 degrees, tenderness to palpation, crepitus, weakness, and 
use of a brace.  There is no instability, subluxation, 
locking pain, joint effusion, or limitation of extension.  

3.  Prior to March 20, 2007, the service-connected left knee 
disability rated as patellofemoral syndrome was shown to have 
been manifest by pain and the necessity for a knee brace, but 
generally normal range of motion with no demonstrated 
instability.  

4.  From March 20, 2007, the left knee disability has been 
manifested by complaints of severe pain, flexion from 0 to 90 
degrees, with pain at 70 degrees, full extension with pain at 
30 degrees, tenderness to palpation, crepitus, weakness, and 
use of a brace.  There is no instability, subluxation, 
locking pain, joint effusion, or limitation of extension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals, status post arthroscopic surgery, right knee, 
prior to March 20, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5024-5257 (2007).  

2.  The criteria for a rating in excess of 20 percent for 
residuals, status post arthroscopic surgery, right knee, from 
March 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5260 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
residuals, status post arthroscopic surgery, left knee, prior 
to March 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5024-5257 (2007).  

4.  The criteria for a rating in excess of 20 percent for 
residuals, status post arthroscopic surgery, left knee, from 
March 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5060 (2007).  

5.  The criteria for a 40 percent rating for limitation of 
extension in the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.7, 4.40, 4.45, 4.59, 4,71a, Diagnostic Code 5261 (2007).  

6.  The criteria for a 40 percent rating for limitation of 
extension in the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4,71a, Diagnostic Code 5261 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2003 from the RO to the veteran which was 
issued prior to the RO decision in September 2003.  Another 
letter was issued in June 2005.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
June 2004 SOC, the November 2004 SSOC, the May 2006 SSOC, and 
the May 2007 SSOC each provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Boards no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In addition, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since the veteran 
was informed of the provisions of Dingess in March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish increased ratings for right and left 
knee disabilities, given that he has been provided all the 
criteria necessary for establishing higher ratings, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), hold that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

A rating action, dated in January 2002, granted service 
connection for right and left knee strain, each assigned a 0 
percent rating, effective December 7, 2001.  

The veteran's claim for an increased rating for the knees (VA 
Form 21-4138) was received in March 2003.  Submitted in 
support of his claim were VA progress notes, dated from June 
2002 through 2003.  These records show that the veteran 
received treatment for ongoing bilateral knee pain.  An MRI 
of the left knee, performed in July 2003, revealed minimal 
patellar and prepatellar edema, otherwise unremarkable 
examination.  During a clinical visit in August 2003, the 
examiner noted that the veteran received injection of 1 cc 
Kennalog and 10 cc Lidocaine in each knee; and, if no 
improvement was seen, he would consider scope debridement and 
lateral release, starting one knee at a time.  

The veteran was afforded a VA compensation examination in 
October 2003.  The veteran reported constant aching pain over 
the medial aspect of both knees, which he described as being 
10 out of 10 in intensity.  He also reported constant 
clicking involving both knees.  The veteran stated that both 
knees are weak and occasionally give way.  He indicated that 
he has a full but painful motion of both knees.  The veteran 
noted that the pain in his knees is aggravated by squatting, 
kneeling or stair climbing.  He denied any locking of the 
knees.  He was not using any braces, cane, or crutches.  It 
was noted that the bilateral knee condition was stable 
without "flare-up."  It was also reported that the veteran 
worked full time as a customer service representative at a 
mall in a job that requires long walking.  

On examination, it was observed that the veteran entered the 
examining room with a normal gait.  He declined to walk on 
his heels and toes due to bilateral foot pain.  Both knees 
had a 100 percent normal active range of motion against 
strong resistance flexion from 0 degrees to 140 degrees 
without pain.  There was no effusion within either knee.  
There was no evidence of tenderness over his knees with deep 
palpation.  Ligaments were intact to varus and valgus stress; 
he had normal drawer signs.  McMurray's and Lachman's were 
Negative.  There was no pain on compression of the femur or 
any crepitations within the knee since they are flexed and 
extended.  There was no muscle wasting involving the thighs.  
There were no abnormalities involving the knees.  No 
inflammatory arthritis was noted.  X-rays of the knees were 
normal.  The diagnosis was normal right knee and normal left 
knee. The examiner noted that the veteran complained of 
constant severe pain in both knees along with swelling and 
painful limited motion; however those complaints were not 
supported by the examination.  

In November 2003, the veteran underwent arthroscopic surgery 
on the right knee.  During a follow up with Dr. Eugene Libby 
in December 2003, the veteran stated that he was doing a lot 
better and a lot of the preoperative pain was gone.  The 
portals were well healed.  There was no effusion.  Range of 
motion was from 0 degrees to 140 degrees.  His patella was 
well centered and stable in the trochlear with range of 
motion testing and gentle stress testing.  Neurovascular 
status was intact.  The impression was status post one month 
right knee scope percutaneous lateral release-doing well.  In 
February 2004, it was noted that the veteran would be issued 
bilateral patellofemoral sleeve braces.  In November 2004, 
the veteran was admitted to a hospital with a diagnosis of 
anterior knee pain/patellofemoral syndrome, left knee.  He 
underwent limited synovectomy, excision of thickened medial 
peripatellar plica of the left knee, and intra-articular 
marcaine injection, left knee.  

In February 2005, the veteran saw Dr. Libby for a follow up 
evaluation of the left knee; it was noted that the veteran 
was now 10 weeks postoperative and he stated that he still 
felt a little weak and unstable in the left knee.  He also 
reported some sharp pains along the inside of the left knee.  
He was wearing his patellofemoral sleeve brace.  On 
examination, he walked with a normal gait.  Standing 
alignment was neutral.  There was no effusion to either knee.  
Patellae were well centered bilaterally in the trochlear 
groove.  Passive range of motion was from 0 degrees to 90 
degrees in the left knee.  There was good patella glide; 
there were no signs of patellar instability.  All ligaments 
were stable to stress testing.  X-rays were negative.  The 
impression was status post 10 weeks scope debridement, 
excision of plica, percutaneous lateral release, left knee, 
with mild knee stiffness.  

During a clinical visit at the VA in March 2005, the veteran 
indicated that he was doing very well; he had a little 
stiffness in the left knee, but he had improved.  On 
examination, his knees were without effusion.  Range of 
motion revealed a full extension and 145 degrees of flexion.  
His patella was well centered in the trochlear groove and 
stable.  He had no pain in the knee with range of motion 
testing.  Overall, he was very happy with both knees.  The 
impression was status post 11 weeks, scope excision of plica, 
percutaneous lateral release, left knee, doing well.  

The veteran was afforded another VA examination in March 
2007, at which time he reported having constant weakness, 
stiffness, giving way, locking, and fatigability, without 
swelling, heat, redness, lack of endurance, or dislocation.  
The veteran indicated that the pain in the knees was constant 
and sometimes rated toward the spine.  The veteran described 
the pain as an aching, sticking, squeezing, oppressive pain 
that ranks as 8 out of 10 on a pain scale from 1 to 10.  He 
noted that the pain occurred spontaneously and was made worse 
by physical activity and is alleviated by resting and taking 
800 mg of Motrin.  It was noted that the veteran occasionally 
uses a brace on the knees and ambulates with a cane.  

On examination, it was observed that the gait was slow and 
wide-based and there was a slight limp.  The examiner noted 
that the veteran currently required knee braces and a cane 
for ambulation.  Examination of the knee joints revealed no 
evidence of edema, effusion, redness, heat, abnormal 
movement, guarding of movement, subluxation, or locking pain.  
There was tenderness to palpation, weakness, guarding of 
movement, crepitus, and a positive patellofemoral compression 
test, bilaterally.  There was a well-healed, hypopigmented, 
level, linear scar, measuring 1 x 0.1 cm, on the medial 
superior aspect of the right knee and a similar scar on the 
medial superior aspect of the left knee and on the lateral 
aspect of the left knee.  Active flexion was limited to 
90/140 degrees, with pain at 70 degrees, and active extension 
was within normal limits at 0 degrees with pain at 30 
degrees.  The range of motion of the knee joints was limited 
by pain, fatigue, weakness, lack of endurance, and 
incoordination following repetitive use, with pain having the 
major functional impact on the veteran.  Medial and lateral 
collateral ligaments, anterior and posterior cruciate 
ligaments, and medial and lateral meniscus reveal no 
instability.  McMurray's and drawer tests were normal, 
bilaterally.  There was no additional limitation in degrees 
after repetitive use.  X-ray studies revealed no significant 
findings.  The pertinent diagnosis was bilateral 
patellofemoral pain syndrome, progressed to status post 
bilateral arthroscopic surgery with limited range of motion, 
weakness and scars.  

The examiner stated that, on today's examination, the veteran 
was found to have marked tenderness to palpation involving 
both knees with limited range of motion and abnormal gait.  
There was also presence of surgical scars in both knees due 
to previous arthroscopic surgery.  A VA progress note, dated 
March 30, 2007, reflects an impression of traumatic arthritis 
of the knees.  


III.  Legal Analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007).  In addition, a disability rating may require re- 
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2007).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  The AOJ has assigned a staged rating 
and the Board agrees that there has been a change in 
disability during the appeal period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. See 38 C.F.R. § 4.40 (2007).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2007).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).   

A.  Rating in excess of 10 percent for right and left knees 
prior to March 20, 2007.

In November 2004, the RO assigned a 10 percent rating to the 
service-connected patellofemoral syndrome of the right and 
left knee, each, effective March 5, 2003.  The right and left 
knee disabilities were rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024-5257.  

Diagnostic Code 5024 requires that tenosynovitis be rated on 
the basis of LOM as degenerative arthritis under Diagnostic 
Code 5003.  Diagnostic Code 5003, in turn, provides that 
degenerative arthritis established by X-ray is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the joint involved, which, here, are DC 
5260 for limitation of flexion and 5261 for limitation of 
extension. Further, according to DC 5003, if the limitation 
of motion of the joint involved is noncompensable, a rating 
of 10 percent is nonetheless applicable. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding, at 38 
C.F.R. § 4.14, regardless of whether the limited motions are 
from the same or different causes.  

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
rating may be assigned where the resulting disability is 
slight.  A 20 percent evaluation will be assigned for 
moderate disability, and 30 percent for severe disability. 38 
C.F.R. § 4.71a, DC 5257.

VA's Office of General Counsel has determined a claimant may 
receive separate disability ratings for arthritis and 
instability of the knee, under Diagnostic Codes 5003 and 
5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); see, too, Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).    

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent prior to March 
20, 2007.  The record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent for either the right or left knee 
disability under Diagnostic Code 5260.  The medical evidence 
demonstrates that on the occasion of the VA examination in 
October 2003, the veteran had full range of motion of both 
knees.  Thus, the Board concludes that a rating in excess of 
10 percent is not warranted under either Diagnostic Code 5260 
or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

Further, when the ranges of motion in the knees are 
considered together with the evidence of functional loss due 
to right and left knee pathology, the evidence does not 
support a conclusion that the loss of motion in the right and 
left knee more nearly approximates the criteria for a 20 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  Again, the 
October 2003 VA examiner stated that there was no objective 
evidence to show any additional functional loss of range of 
motion due to pain.  During the period prior to March 20, 
2007, the right and left knee disabilities were not shown to 
produce functional impairment that would warrant a rating 
higher than 10 percent.  See DeLuca; supra.  

There is no evidence of additional limitation of flexion or 
extension of the right and left knees due to weakness, 
fatigability, incoordination, or lack of endurance.  Based on 
the objective medical evidence of record, there is no basis 
for the assignment of additional disability due to pain, 
weakness, fatigability, weakness, or incoordination, and the 
Board finds that the assignment of additional disability 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

Although the veteran complained of constant pain in the 
knees, the Board notes that there is no evidence additional 
functional impairment the preponderance of the evidence is 
against a finding that the veteran's disability warrants an 
evaluation in excess of 10 percent prior to March 20, 2007.  
The 10 percent rating contemplates the presence of 
periarticular pathology productive of pain with full motion 
in each knee.  The evaluation would also contemplate the 
functional equivalent of limitation of flexion to 45 degrees.  
In order to warrant a higher evaluation there would have to 
be evidence of compensable limitation of extension or the 
functional equivalent of limitation of flexion to 30 degrees.  
Neither the objective nor subjective evidence has ever 
established that flexion has been functionally limited to 30 
degrees or that either the right or left knees has been 
functionally limited to 30 degrees or that there has been a 
compensable limitation of extension.  Rather, the most 
probative evidence establishes that there is pain on motion, 
but functional use remains the greater than 30 degrees of 
flexion and without compensable limitation of extension.  

The veteran is competent to report his symptoms. To the 
extent that he has asserted his service-connected 
retropatellar pain syndrome of the left knee warrants more 
than a 10 percent evaluation, the Board finds that the 
medical examinations and opinions do not establish that the 
veteran has any more than slight functional impairment of the 
right and left knees.  Accordingly, for the reasons provided 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a rating in excess of 10 
percent prior to March 20, 2007 for patellofemoral pain 
syndrome in the right and left knees, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.  

The Board notes that there have been no findings of laxity or 
instability of the right and left knee.  The October 2003 VA 
examination report indicates that there was no dislocation or 
recurrent subluxation of either knee.  Therefore, the Board 
finds that a separate evaluation under Diagnostic Code 5257 
for recurrent subluxation or lateral instability is not 
warranted, as the preponderance of the evidence is against 
such a finding.  

B.  Rating in excess of 20 percent from March 20, 2007.

As noted above, in April 2007, a DRO decision assigned a 20 
percent rating for the veteran's right and left knee 
disabilities, each, effective March 20, 2007, the date of his 
most recent VA examination, under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5260 
(limitation of flexion).  Under Code 5260, a 20 percent 
evaluation is authorized when flexion or the functional 
equivalent thereof, is limited to 30 degrees.  For a 30 
percent evaluation, flexion must be actually or functionally 
limited to 15 degrees.  While the veteran did experience pain 
during flexion, he was able on examination to flex his right 
knee to 90 degrees, with pain at 70 degrees.  This is 
substantially better than the 30 degree limitation 
authorizing a 20 percent evaluation under Code 5260.  Thus, 
the Board finds that the current 20 percent evaluation, even 
considering the principles of 38 C.F.R. § 4.40 and 4.45, 
fully and appropriately contemplates the degree of limited 
flexion that would exist during periods of exacerbation.  
More importantly, there is no objective evidence or credible 
lay evidence that flexion is actually limited to 30 degrees 
or that there is the functional equivalent of limitation of 
flexion to 30 degrees due to such factors as pain, pain on 
motion, weakness, excess fatiguability, etc.  See DeLuca, 
supra.  The evidence does not support a higher evaluation for 
limitation of flexion in either the right or left knee under 
Code 5260.  

However, the range of motion study from the March 2007 
examination reported range of motion in the right and left 
knees from 0 degrees extension to 90 degrees flexion, with 
pain on extension beginning at 30 degrees.  According to Code 
5261 (evaluating limitation of extension of a knee joint), 
limitation of extension to 15 degrees warrants a 20 percent 
evaluation.  In order to receive a 30 percent evaluation 
under this Code, the evidence must show limitation of 
extension to 20 degrees.  A 40 percent evaluation requires 
extension limited to 30 degrees; and a 50 percent evaluation 
requires extension limited to 45 degrees.  The Board finds 
that the veteran's limitation of extension supports the 
separate award of a 40 percent evaluation.  Considering the 
provisions of 38 C.F.R. § 4.40 and 4.45, the range of motion 
study in March 2007 shows that extension is impaired due to 
pain starting at 30 degrees.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.  In light of the March 2007 examination 
findings, and resolving all reasonable doubt in the veteran's 
favor, the Board determines that during symptomatic 
exacerbation the right and left knee will be limited to 30 
degrees extension.  However, nothing suggests the functional 
equivalent of limitation of extension to 45 degrees.  See 
DeLuca, supra.  

In summation, the Board finds that the evidence supports a 
separate 40 percent evaluation for loss of extension in the 
right and left knees under Code 5261.  However, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for limitation of flexion in the knees.  
While the veteran is competent to report his symptoms, the 
preponderance of the credible evidence is against the award 
of higher evaluations for flexion.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the diagnosis, etiology, and degree of impairment, than 
the veteran's statements.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2007).  In 
the present case, the veteran has surgical scars of the right 
and left knee.  However, the examination reports of record 
have not described his scars as poorly nourished, with 
ulceration or limitation of function present.  Overall, no 
specific impairment has been directly attributed by a medical 
examiner to the veteran's scars.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating at this time for the scars of the right and 
left knees.  

In reaching this determination, the Board notes that the 2007 
VA examination established that there was pain, fatigue, 
weakness, lack of endurance, and incoordination.  Although 
extension was possible to zero degrees, pain started at 30 
degrees.  The examiner did not fully describe the veteran's 
remaining functional ability to extend each leg even with 
pain.  The mere fact that extension is possible to zero 
degrees does not establish that his remaining functional 
ability is also to zero degrees.  The Court notes that 
Section 4.40 recognizes functional loss or a limitation of 
motion and that functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, the functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Board shall not remand, but shall base the 
decision on the evidence that was presented by the AOJ.  


ORDER

An evaluation in excess of 10 percent for residuals, status 
post arthroscopic surgery, right knee, prior to March 20, 
2007, is denied.  

An evaluation in excess of 20 percent for residuals, status 
post arthroscopic surgery, right knee, from March 20, 2007, 
is denied.  

An evaluation in excess of 10 percent for residuals, status 
post arthroscopic surgery, left knee, prior to March 20, 
2007, is denied.  

An evaluation in excess of 20 percent for residuals, status 
post arthroscopic surgery, left knee, from March 20, 2007, is 
denied.  

A 40 percent evaluation for right knee limitation of 
extension is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

A 40 percent evaluation for left knee limitation of extension 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


